Citation Nr: 1713248	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel







INTRODUCTION

The appellant is a Veteran who served with the Florida Army National Guard from November 2001 to November 2005. Within that time, the Veteran was mobilized for active duty service under 10 U.S.C. § 12302 from January 2003 to March 2004. He is a combat veteran, having served in Jordan and Iraq from February 2003 to January 2004 in support of Operation Noble Eagle/Enduring Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded the case to the RO to confirm the Veteran's dates of service with the Army National Guard and obtain additional records pertaining to his service. The Board finds that there has been substantial compliance with its directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.


FINDINGS OF FACT

1. The Veteran is a combat Veteran who was awarded the Combat Infantry Badge, and his alleged in-service incurrence of a mortar explosion therein is conceded.

2. The Veteran's current tinnitus is not shown to have had its onset during service; tinnitus was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and tinnitus is not shown to be related to an injury, disease, or event in service.

CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. §§ 1110, 5107, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions of the VCAA with respect to the Veteran's claims. 

Duty to Notify 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five aspects of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issue of service connection for tinnitus, the duty to notify was fulfilled in two letters from the RO dated July 2008 and September 2008. The letters included notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties are for obtaining said evidence. Thus, for this claim the notice provided satisfied the VA's duty to notify.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service personnel and treatment records and his VA treatment records with the claims file. No other relevant records have been identified, nor are any records outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with VA examinations in November 2008 (with an addendum opinion in August 2011) and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough medical examinations of the Veteran, and provided clear conclusions with supporting data and reasoned explanations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system such as tinnitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system such as tinnitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under 38 CFR § 3.309(a), at least when there is evidence of acoustic trauma). 

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an inter-current cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed in-service incurrence is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed in-service incurrence is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service incurrence. 38 U.S.C.A. § 1154(b) (West 2014); 
38 C.F.R. § 3.304(d) (2016). A finding that the Veteran engaged in combat with the enemy requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

Service personnel records show that the Veteran began serving in the Florida Army National Guard in November 2001. In January of 2003, he began federal active duty. The Veteran completed his active duty service in March 2004. 

Service treatment records do not show any complaints, diagnosis, or treatment of any ear problem to include tinnitus. In February 2004, the Veteran underwent a Post-Deployment Assessment. On page 2 of the assessment, the Veteran was asked "Do you have any of these symptoms now or did you develop them anytime during this deployment?" The symptom was described as "[r]inging in the ears." The Veteran indicated "No," although he did report having various other symptoms.

After his active duty service, VA outpatient treatment records show that in July 2005 the Veteran was seen for evaluation of general care, and there was no report of ear problems or tinnitus complaints. In a specific review of any hearing, ears, eyes, nose and/or throat issues, it was noted that there were "no... problems."  

The Veteran was honorably discharged from the Florida Army National Guard in November 2005.

The Veteran underwent VA examinations for various other claimed disabilities in 2004, 2006, and 2007, but there was never any mention of ear troubles or tinnitus. In June 2008, the Veteran filed a claim for service connection for bilateral tinnitus due to acoustic trauma in service. 

In November 2008 the Veteran was afforded a VA medical examination to evaluate any tinnitus. The Veteran reported a history of military exposure to mortar explosions and gun fire, without wearing any ear protection. He denied any recreational or occupational noise exposure. He asserted that his tinnitus began after exposure to a mortar explosion during his active duty service and that it was constant and bilateral. The examiner diagnosed the Veteran with bilateral tinnitus. The examiner concluded that tinnitus was not caused by or a result of noise exposure while in the military. As the brief rationale given was inconsistent with that conclusion, the examiner was later asked to provide an addendum opinion.  

In an August 2011 addendum opinion, the same VA examiner from November 2008 concluded that the Veteran did in fact have a tinnitus disability, but that it had no connection to his military service. The examiner provided a thorough rationale; noting the Veteran's own indications that he did not have tinnitus, the Veteran's failure to claim tinnitus along with his various other claimed disabilities, and finally listing some other known causes of temporary tinnitus.   

In September 2011 VA outpatient records, the Veteran received education regarding tinnitus and its causes. During this session, the Veteran stated that his tinnitus was still worsening and could be bothersome at times. 

The Veteran was afforded a second VA examination in February 2015. Here, the Veteran reported that his tinnitus began in 2003 and there was no one event that caused the noise in his ears; he "just began to notice it." This time the medical opinion came from a different medical examiner, however, it is consistent with the previous two opinions. The examiner diagnosed the Veteran with tinnitus and then went on to explain why his tinnitus is not connected to his military service. The examiner noted lack of complaints in the Veteran's service treatment records of tinnitus and the lack of noise-induced tinnitus. 




Analysis 

The Veteran contends that he currently has tinnitus and is entitled to service connection for tinnitus. At one point, he asserted his tinnitus was attributable to exposure to a mortar explosion in service. 

As an initial matter, the Board finds that this Veteran's Army National Guard service, dated from November 2003 to March 2004, qualifies as active duty for VA purposes. The Veteran was called to active duty for federal service under 10 U.S.C. §12302 (see DD Form 214). 

The Board also finds that the Veteran in this case engaged in combat with the enemy. According to his DD Form 214, Certificate of Release or Discharge from Active Duty, the Veteran was an infantryman and received the Combat Infantry Badge, indicating that he was in fact involved in military combat. Thus, the Veteran's lay statements regarding in-service incurrence of an injury, namely, exposure to acoustic trauma from a mortar explosion (see VA exam August 2008), are sufficient to establish that he experienced excessive noise in service, as alleged. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016). 

However, as stated above, service connection requires three basic elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In this case, all three VA medical opinions regarding tinnitus reflect that the Veteran currently has tinnitus. Thus the first element to establish service connection is satisfied. Also, as stated above, as the Veteran's in-service incurrence of acoustic trauma is conceded, the second element to establish service connection is likewise satisfied.  However, the Board finds that as to the third required element, the preponderance of the evidence is against the claim because there is no competent and credible evidence of a nexus between the Veteran's current tinnitus and his military service, for the following reasons. 

In February 2004, upon concluding his deployment, the Veteran underwent a Post Deployment Health Assessment for the purpose of determining the state of his health after his tour of duty that involved combat. On that assessment, the Veteran denied having any ringing in his ears, either then or at all during his combat tour of duty, even though he reported having numerous other unrelated symptoms. This is significant contemporaneous evidence to show that the Veteran was not experiencing ear issues following the tour of duty wherein he claims he suffered acoustic trauma that resulted in tinnitus.

Moreover, soon after active duty service, VA outpatient treatment records dated in July 2005 show the Veteran was examined and specifically asked about any hearing and ear issues.  It was again indicated that there were "no... problems." (See VA medical treatment records).

The Veteran underwent two VA examinations to address the nature and etiology of his tinnitus. Both examiners concluded that the Veteran's tinnitus was not the result of excessive noise exposure in the military. The November 2008 VA examiner provided a clarifying medical opinion in August 2011. He acknowledged that the Veteran was in combat and conceded acoustic trauma from mortar explosion as the Veteran's in-service incurrence of an injury. However, the examiner opined that there is no evidence of any constant pathologic tinnitus from the time of service. He stated that there is no mention of tinnitus in the Veteran's service treatment records, nor any evidence of treatment for the mortar explosion that the Veteran stated caused the tinnitus. The examiner noted that the Veteran denied having ringing in his ears in February 2004 on his Post-Deployment Health Assessment, as discussed above. The examiner also noted that while the Veteran is claiming constant pathologic tinnitus, he did not mention tinnitus or ear problems in any of his November 2004, September 2005, and May 2007 claims for various other disabilities, when he had the opportunity to do so. The examiner did not find evidence for constant pathologic tinnitus until 2008. In his rationale to support the unfavorable opinion, he explained the difference between constant and periodic tinnitus, listed common causes of tinnitus including hearing loss, and cited to other statistics. 

The Veteran was afforded a second VA medical examination in February 2015. This VA examiner fully reviewed the claims file and conducted an audiological examination of the Veteran.  The examiner noted that the Veteran reported that the noise (his tinnitus) had been present "since 2003," and that there was no one event that caused the noise in his ears.  The examiner also noted the Veteran reported he "just began to notice it."  The examiner opined that it is less likely than not that the Veteran's tinnitus is a result of military noise exposure.  The examiner reasoned that the Veteran had denied any ringing in the ears in January 2004.  Moreover, the service treatment records did not show any complaints of ringing in the ears.  The examiner further noted that the Veteran has hearing loss that pre-existed service, but there is no evidence of noise-induced pathology related to right ear hearing loss which pre-existed service and was not aggravated by service. 

In short, the entirety of the medical evidence of the claim file indicates that there is no connection between the Veteran's current tinnitus and his military service.  Thus the third element of Shedden has not been met. Id., 381 F.3d 1163. 

As noted above, at the February 2015 VA examination, the Veteran reported he first experienced tinnitus in 2003 which would be during his active duty service.  The Board has considered the Veteran's lay statements and notes that while the Veteran is competent to report his symptoms of tinnitus, the Board finds his lay statements to be inconsistent and contradictory, negating their credibility regarding the establishment of a nexus between the Veteran's service and his current disability. FAs noted, during the February 2015 VA examination, the Veteran indicated that his tinnitus began in 2003. However, as discussed above, in February 2004 the Veteran indicated that he had no ringing in his ears. Also, at the time of the July 2005 outpatient visit the Veteran denied hearing and/or ear problems. Furthermore, while he filed claims for other disabilities and underwent VA medical examinations for them, in 2004, 2006, and 2007, he made no mention of tinnitus when he had the opportunity to do so (he has offered no explanation for his silence on the matter for years). Finally, in 2008 the Veteran stated that he had constant tinnitus following a mortar explosion (mentioned in the August 2011 VA examination opinion). However, at the time of the 2015 examination, the Veteran stated that there was no one event that caused the noise (ringing/ tinnitus) in his ears.  The Board places greater probative value on the statements made during the course of treatment rather than the statements made at the February 2015 examination which were made during the course of seeking the benefits and well after the issue had been on appeal.  The statements are inconsistent with one another, and thus the Board finds that the Veteran's statements are not reliable and they are given no probative weight regarding the question of whether there is a nexus between the current tinnitus and an injury, disease, or event in service. 

Finally, tinnitus is considered to be an organic disease of the nervous system, and therefore service connection on a chronic disease presumptive basis must be considered. 38 USCA § 1112; 38 CFR §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, the record does not document any evidence of tinnitus or ear problems within a year of the Veteran's separation from active duty service in March 2004. Moreover, while it appears that the Veteran may be asserting that he has experienced tinnitus continuously since service, as noted above the Board finds that, based on the inconsistencies of his statements with each other and with the contemporaneous medical evidence of record, the Veteran's statements concerning the onset of tinnitus in service and ever since then are not credible. There is no other lay or medical evidence of record showing manifestations of tinnitus either in service or within the first post-service year. As such, service connection for tinnitus on the basis that tinnitus became manifested in service (with continuity of symptomatology thereafter), or on a chronic disease presumptive basis is not warranted in this case. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In conclusion, although the record demonstrates evidence of a current disability and in-service noise exposure, the preponderance of the evidence is against a finding that tinnitus is etiologically related to service or manifested within an applicable presumptive period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d at 1364; Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


